Exhibit 10.2

 

Fifteenth Amendment to the
First Amended and Restated Agreement
of Limited Partnership
of SL Green Operating Partnership, L.P.

 

This Amendment is made as of July 1, 2014 by SL Green Realty Corp., a Maryland
corporation, as managing general partner (the “Company” or the “Managing General
Partner”) of SL Green Operating Partnership, L.P., a Delaware limited
partnership (the “Partnership”), and as attorney-in-fact for the Persons named
on Exhibit A to the First Amended and Restated Agreement of Limited Partnership
of SL Green Operating Partnership, L.P., dated as of August 20, 1997, as amended
from time to time (the “Partnership Agreement”), for the purpose of amending the
Partnership Agreement.  Capitalized terms used herein and not defined shall have
the meanings given to them in the Partnership Agreement.

 

WHEREAS, pursuant to that certain Contract of Sale (the “Sale Agreement”), dated
as of May 15, 2014, by and between 719 7th Ave, LLC, Silk & Halpern Dylan 7th
Avenue LLC, Shree Lakshmi LLC, Caraschu LLC, Kenneth Rothstein, Jeffrey
Rothstein, 719 7th Avenue Holdings, LLC, Daniel Abrams and Ronnie Abrams, as
sellers, and 719 Seventh TIC 1 Owner LLC (the “Purchaser”), the Purchaser has
agreed to acquire the Property (as defined in the Sale Agreement) from the
Seller in exchange for, among other things, preferred partnership units of the
Partnership.

 

WHEREAS, the Partnership owns a direct or indirect interest in the Purchaser.

 

WHEREAS, Section 4.02A of the Partnership Agreement grants the Managing General
Partner authority to cause the Partnership to issue interests in the Partnership
to Persons other than the Managing General Partner in one or more classes or
series, with such designations, preferences and relative, participating optional
or other special rights, powers and duties as may be determined by the Managing
General Partner in its sole and absolute discretion, subject to applicable
Delaware law.

 

WHEREAS, the Managing General Partner has determined that, in connection with
the issuance of the preferred partnership units contemplated by the Sale
Agreement, it is necessary and desirable to amend the Partnership Agreement to
create and set forth the terms of the preferred partnership units having the
designations, rights and preferences set forth herein.

 

WHEREAS, solely to the extent necessary to effect the establishment of the
Series L Preferred Units (as defined herein) with the terms and conditions
described herein, the following shall be deemed to amend Articles V and VI and
Section 8.06 of the Partnership Agreement.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Managing General Partner hereby amends the Partnership Agreement as follows:

 

1.                                      Article I of the Partnership Agreement
is hereby amended by adding the following definition:

 

--------------------------------------------------------------------------------


 

“Series L Preferred Units” means the series of Partnership Units established
pursuant to the Fifteenth Amendment to this Partnership Agreement, representing
units of Limited Partnership Interest designated as the Series L Preferred
Units, with the preferences, rights, voting powers, restrictions, limitations as
to distributions, qualifications and terms and conditions of repurchase and
conversion as described herein.

 

2.                                      In accordance with Section 4.02A of the
Partnership Agreement, set forth below are the terms and conditions of the
Series L Preferred Units hereby established:

 

A.                                    Designation and Number.  A series of
Partnership Units, designated as Series L Preferred Units, is hereby
established.  The maximum number of Series L Preferred Units shall be 500,000.

 

B.                                    Rank.  The Series L Preferred Units, with
respect to rights to the payment of dividends and the distribution of assets
upon the liquidation, dissolution or winding up of the Partnership, rank
(a) senior to the Class A Units, the Class B Units (collectively, the “Common
Units”), the Series H Preferred Units and all Partnership Interests outstanding
or issued in the future by the Partnership, the terms of which do not expressly
provide that such Partnership Interests rank senior to or on a parity with the
Series L Preferred Units, (b) on a parity with the Series F Preferred Units, the
Series G Preferred Units, the Series I Preferred Units, the Series J Preferred
Units, the Series K Preferred Units and all Partnership Interests outstanding or
issued in the future by the Partnership, the terms of which expressly provide
that such Partnership Interests ranks on a parity with the Series L Preferred
Units and (c) junior to all Partnership Interests issued in the future by the
Partnership, the terms of which expressly provide that such Partnership
Interests ranks senior to the Series L Preferred Units.

 

C.                                    Distributions.

 

(i)             Pursuant to Section 5.01 of the Partnership Agreement but
subject to the rights of holders of any Partnership Units ranking senior to the
Series L Preferred Units as to the payment of distributions, the holders of the
then outstanding Series L Preferred Units shall be entitled to receive, when, as
and if authorized by the Managing General Partner, out of Available Cash,
cumulative quarterly preferential cash distributions in an amount per unit equal
to 4.00% of the $25.00 liquidation preference per annum (equivalent to a fixed
annual amount of $1.00 per unit).  Distributions on the Series L Preferred Units
shall accrue and be fully cumulative from the date of original issuance and
shall be payable quarterly when, as and if authorized by the Managing General
Partner, in equal amounts in arrears on the fifteenth day of each April, July,
October and January or, if not a business day, the next succeeding business day
(each, a “Series L Preferred Unit Distribution Payment Date”). Any distribution
(including the initial distribution) payable on the Series L Preferred Units for
any partial distribution period shall be prorated and computed on the basis of a
360-day year consisting of twelve 30-

 

2

--------------------------------------------------------------------------------


 

day months.  Distribution period shall mean the period from and including the
date of original issuance and ending on but excluding the next Series L
Preferred Unit Distribution Payment Date, and each subsequent period from and
including such Series L Preferred Unit Distribution Payment Date and ending on
but excluding the next following Series L Preferred Unit Distribution Payment
Date.

 

(ii)          No distribution on the Series L Preferred Units shall be
authorized by the Managing General Partner or declared or paid or set apart for
payment by the Partnership at such time as the terms and provisions of any
agreement of the Managing General Partner or the Partnership, including any
agreement relating to its indebtedness, prohibits such authorization,
declaration, payment or setting apart for payment or provides that such
authorization, declaration, payment or setting apart for payment would
constitute a breach thereof, or a default thereunder, or if such authorization,
declaration, payment or setting apart for payment shall be restricted or
prohibited by law.  No interest, or sum of money in lieu of interest, shall be
payable in respect of any distribution payment or payments on the Series L
Preferred Units which may be in arrears.

 

(iii)       Notwithstanding the foregoing, distributions with respect to the
Series L Preferred Units shall accumulate whether or not any of the foregoing
restrictions exist, whether or not there is sufficient Available Cash for the
payment thereof and whether or not such distributions are authorized.
Accumulated but unpaid distributions on Series L Preferred Units shall not bear
interest and holders of the Series L Preferred Units shall not be entitled to
any distributions in excess of full cumulative distributions.  Any distribution
payment made on the Series L Preferred Units shall first be credited against the
earliest accumulated but unpaid distribution due with respect to such units
which remains payable.

 

(iv)      Except as provided in section 2.C.(v), unless full cumulative
distributions have been or contemporaneously are declared and paid or
authorized, declared and a sum sufficient for the payment thereof set apart for
such payment on the Series L Preferred Units for all past distribution periods
and the then current distribution period, no distributions (other than in
Partnership Interests ranking junior to the Series L Preferred Units as to the
payment of dividends and the distribution of assets upon any liquidation,
dissolution or winding up of the Partnership) shall be authorized, declared or
paid or set apart for payment nor shall any other distribution be authorized,
declared or made upon any other Partnership Interests ranking, as to the payment
of distributions or

 

3

--------------------------------------------------------------------------------


 

the distribution of assets upon any liquidation, dissolution or winding up of
the Partnership, junior to or on a parity with the Series L Preferred Units for
any period, nor shall any other Partnership Interests ranking junior to or on a
parity with the Series L Preferred Units as to the payment of distributions or
the distribution of assets upon any liquidation, dissolution or winding up of
the Partnership, be redeemed, purchased or otherwise acquired for any
consideration (or any moneys be paid to or made available for a sinking fund for
the redemption of any such Partnership Interests) by the Partnership (except by
conversion into or exchange for Partnership Interests ranking junior to the
Series L Preferred Units as to the payment of distributions and the distribution
of assets upon any liquidation, dissolution or winding up of the affairs of the
Partnership).

 

(v)         When distributions are not paid in full (or a sum sufficient for
such full payment is not so set apart) upon the Series L Preferred Units and any
other Partnership Interests ranking on a parity as to the payment of
distributions with the Series L Preferred Units, all distributions authorized
and declared upon the Series L Preferred Units and any other Partnership
Interests ranking on a parity as to the payment of distributions with the
Series L Preferred Units shall be declared pro rata so that the amount of
distributions authorized and declared per Series L Preferred Unit and such other
Partnership Interests shall in all cases bear to each other the same ratio that
accumulated distributions per each Series L Preferred Unit and such other
Partnership Interests (which shall not include any accumulation in respect of
unpaid distributions for prior distribution periods if such other Partnership
Interests do not have a cumulative distribution) bear to each other.

 

(vi)      Holders of Series L Preferred Units shall not be entitled to any
distribution, whether payable in cash, property or Partnership Interests, in
excess of full cumulative distributions on the Series L Preferred Units as
described above.  Accrued but unpaid distributions on the Series L Preferred
Units will accumulate as of the Series L Preferred Units Distribution Payment
Date on which they first become payable.

 

D.                                    Allocations.  Allocations of the
Partnership’s items of income, gain, loss and deduction shall be allocated among
holders of Series L Preferred Units in accordance with Article VI of the
Partnership Agreement.

 

4

--------------------------------------------------------------------------------


 

E.                                     Liquidation Preference.

 

(i)             In the event of any voluntary or involuntary liquidation,
dissolution or winding up of the Partnership, the holders of the Series L
Preferred Units shall be entitled to receive out of the assets of the
Partnership available for distribution to the Partners pursuant to
Section 13.02.A of the Partnership Agreement a liquidation preference of $25.00
per Series L Preferred Unit, plus an amount equal to any accumulated and unpaid
distributions (whether or not earned or authorized) to the date of payment (the
“Series L Liquidation Value”), before any distribution of assets is made to
holders of any other Partnership Interests that rank junior to the Series L
Preferred Units as to the distribution of assets upon the liquidation,
dissolution or winding up of the Partnership, but subject to the preferential
rights of the holders of Partnership Interests ranking senior to the Series L
Preferred Units as to the distribution of assets upon the liquidation,
dissolution or winding up of the Partnership.

 

(ii)          If upon any such voluntary or involuntary liquidation, dissolution
or winding up of the Partnership, the assets of the Partnership legally
available for distribution to its Partners are insufficient to make such full
payment to the holders of the Series L Preferred Units, and the corresponding
amounts payable on all other Partnership Interests ranking on a parity with the
Series L Preferred Units as to the distribution of assets upon the liquidation,
dissolution or winding up of the Partnership, then the holders of the Series L
Preferred Units, and all other holders of such Partnership Interests on a parity
with the Series L Preferred Units shall share ratably in any such distribution
of assets in proportion to the full liquidating distributions (including, if
applicable, accumulated and unpaid distributions) to which they would otherwise
be respectively entitled.

 

(iii)       After payment of the full amount of the Series L Liquidation Value,
the holders of the Series L Preferred Units, shall have no right or claim to any
of the remaining assets of the Partnership.

 

(iv)      None of a consolidation or merger of the Partnership with or into
another entity, a merger of another entity with or into the Partnership, a
statutory unit exchange by the Partnership or a sale, lease or conveyance of all
or substantially all of the Partnership’s property or business shall be
considered a liquidation, dissolution or winding up of the affairs of the
Partnership.

 

5

--------------------------------------------------------------------------------


 

F.                                      Repurchase at the Option of the Holder.

 

(i)             Notwithstanding any other provision of the Partnership Agreement
to the contrary, the holders of the Series L Preferred Units shall have the
right to require the Partnership to repurchase for cash all or a portion of the
Series L Preferred Units (the “Cash Repurchase Right”) at any time after the
date hereof, subject to clause (ii) of this Section 2.F. The repurchase price
per Series L Preferred Unit upon such repurchase shall be paid by the
Partnership in cash and shall be in an amount equal to the Series L Liquidation
Value of such Series L Preferred Units to the date of such repurchase (the
“Repurchase Consideration”).  From and after the applicable repurchase date, the
Series L Preferred Units so repurchased shall no longer be outstanding and all
rights hereunder, to distributions or otherwise, with respect to such Series L
Preferred Units shall cease.

 

(ii)          Each holder of Series L Preferred Units who desires to require the
Partnership to repurchase all or a portion of the Series L Preferred Units shall
provide notice to the Partnership (with a copy to the Managing General Partner)
in the form of the Notice of Repurchase Demand attached as Exhibit A hereto (a
“Repurchase Demand Notice”) via facsimile, hand delivery or other mail or
messenger service.  The date upon which the Partnership initially receives a
Repurchase Demand Notice shall be a “Notice Date.” The Partnership shall pay to
such holder of Series L Preferred Units the Repurchase Consideration within ten
(10) Business Days after the Notice Date.  A holder of Series L Preferred Units
may not request repurchase of less than 10,000 Series L Preferred Units or, if
such holder of Series L Preferred Units holds less than 10,000 Series L
Preferred Units, for less than all of the Series L Preferred Units held by such
holder of Series L Preferred Units.

 

(iii)       From and after the applicable repurchase date, the Series L
Preferred Units so repurchased shall no longer be outstanding and all rights
hereunder, to distributions or otherwise, with respect to such Series L
Preferred Units shall cease.

 

G.                                    Voting Rights.  Except as required by
applicable law, the Series L Preferred Units shall have no voting rights, except
that no amendment of the Partnership Agreement shall be made that materially
adversely affects the rights of the holders of Series L Preferred Units without
the consent of a majority of such holders (unless all holders of Partnership
Interests are materially adversely affected to the same degree).  For the
avoidance of doubt, any amendment to create, establish or amend the rights and
designations of a series of Partnership Units shall not require the consent of
the holders of the Series L Preferred Units.

 

H.                                   Conversion.  The Series L Preferred Units
are not convertible into or exchangeable for any other property or securities of
the Partnership.

 

6

--------------------------------------------------------------------------------


 

I.                                        Transfer.  In addition to the
restrictions set forth in Section 11.03 of the Partnership Agreement, except as
set forth in section 2.F above, a holder of the Series L Preferred Units may not
Transfer any of the Series L Preferred Units without the consent of the Managing
General Partner, which consent may be withheld in the Managing General Partner’s
sole discretion.  Any attempt to effect a Transfer of the Series L Preferred
Units without the Managing General Partner’s consent shall be void ab initio.

 

For purposes of this Section 2.I, “Transfer” shall have the meaning of
“transfer” as defined in 11.1(A) in the Partnership Agreement.  The term
“Transfer” as used in this section 2.I or Article XI of the Partnership
Agreement shall not include any repurchase of the Series L Preferred Units by
the Partnership.

 

J.                                        Restrictions on Ownership.  No person
that is not a legal resident of the United States of America shall be permitted
to beneficially own, directly or indirectly for U.S. federal income tax
purposes, any Series L Preferred Units.  The acquisition of any Series L
Preferred Units by any person that is not a legal resident of the United States
of America, whether or not in accordance with Section 2.I above, shall be void
ab initio.

 

3.                                      Except as modified herein, all terms and
conditions of the Partnership Agreement shall remain in full force and effect,
which terms and conditions the Managing General Partner hereby ratifies and
confirms.

 

4.                                      This Amendment shall be construed and
enforced in accordance with and governed by the laws of the State of Delaware,
without regard to conflicts of law.

 

5.                                      If any provision of this Amendment is or
becomes invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein shall not be
affected thereby.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 

 

 

SL GREEN REALTY CORP., a Maryland corporation,

 

as Managing General Partner of SL Green Operating Partnership, L.P.

 

and on behalf of existing Limited Partners

 

 

 

 

 

 

By:

/s/ Andrew Levine

 

 

Name: Andrew Levine

 

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Notice of Repurchase Demand

 

The undersigned holder of Series L Preferred Units hereby irrevocably requests
SL Green Operating Partnership, L.P., a Delaware limited partnership (the
“Partnership”), to repurchase the number of Series L Preferred Units stated
herein in accordance with the terms of the First Amended and Restated Agreement
of Limited Partnership of SL Green Operating Partnership, L.P., as amended from
time to time in accordance with its terms, and the Cash Repurchase Right
referred to therein; and the undersigned irrevocably (i) surrenders such
Series L Preferred Units and all right, title and interest therein and
(ii) directs that the Repurchase Consideration deliverable in accordance with
this Notice be delivered in the name(s) and at the address(es) specified below.

 

The undersigned hereby represents, warrants, and certifies that the undersigned
(a) has good and unencumbered title to the Series L Preferred Units that are the
subject of this Notice, free and clear of the rights or interests of any other
person or entity, (b) has the full right, power, and authority to demand
repurchase and surrender the Series L Preferred Units that are the subject of
this Notice and (c) has obtained the consent or approval of all persons or
entities, if any, having the right to consent or approve such repurchase and
surrender.

 

Number of Series L Preferred Units tendered:

 

 

 

 

Dated:

 

 

 

 

 

Name:

 

 

 

(Please Print)

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

(City) (State) (Zip Code)

 

 

--------------------------------------------------------------------------------